internal_revenue_service department of the treasury number release date index number legend distributing newco sub a state z business m business n year year date t date u shareholder a shareholder b shareholder c shareholder d shareholder e tt uu washington dc person to contact telephone number refer reply to cc corp b06-plr-100290-02 date date plr-100290-02 vv ww xx yy zz dear this letter responds to your date request for rulings regarding certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondence is summarized below summary of facts distributing incorporated under subchapter_c in state z in year on date t distributing made a subchapter_s_election distributing formed sub a a wholly owned subsidiary in year on date t distributing made a qualified_subchapter_s_subsidiary election for sub a distributing conducts business m directly and business n through sub a currently distributing has four shareholders shareholder a owns a ww percent interest shareholder b owns a xx percent interest shareholder c owns a yy percent interest shareholder d owns a zz percent interest on date u distributing redeemed all of shareholder e’s shares shareholder e owned vv of the stock of distributing before the redemption shareholder a is involved primarily in business m and shareholder b is involved in both business m and business n shareholder c and shareholder d are related to shareholder b and received their stock in distributing as gifts from shareholder b neither shareholder c nor shareholder d actively participate in either business financial information has been received indicating that distributing has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years shareholder a and shareholder b have differences with respect to management styles and business philosophies to eliminate these differences the following series of transactions are proposed distributing will form newco ie controlled plr-100290-02 distributing will transfer to newco the assets and liabilities associated with business m the value of business n exceeds the value of business m so that the value of distributing would exceed the value of newco if an equalization payment was not made therefore to equalize the values of distributing and newco distributing will pay value equalization payments to newco distributing will transfer to newco a value equalization note for part and possibly all of the amount needed to fund the value equalization payments the value equalization note will bear interest at a rate of tt percent and will be payable in monthly interest only payments for a period of uu years with a balloon payment due at the end of the uu-year period distributing may borrow cash from a third-party lender to fund a portion of the value equalization payments the total value equalization payments ie the sum of any cash plus the face_amount of the value equalization note will be percent of the value differential between business m and business n distributing will distribute all of the shares of stock of newco to shareholder a in a split-off transaction the distribution shareholder a will surrender his ww percent interest in distributing upon receipt of the newco stock following the distribution shareholder b shareholder c and shareholder d will own all of the stock of distributing which will continue to engage in business n shareholder a will own all of the stock of newco which will engage in business m representations a b the indebtedness evidenced by the value equalization note will not constitute stock_or_securities the fair_market_value of the newco common_stock to be received by shareholder a will be approximately equal to the fair_market_value of the distributing common_stock surrendered by shareholder a in the exchange c no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation d the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes plr-100290-02 since the date of the last financial statements submitted e f g following the transaction distributing and newco will each continue the active_conduct of its business independently and with its separate employees immediately after the distribution the gross assets of the active business conducted by distributing as defined in sec_355 will have a fair_market_value that is at least percent of the total fair_market_value of the gross assets of distributing immediately after the distribution the gross assets of the active business conducted by newco as defined in sec_355 will have a fair_market_value that is at least percent of the total fair_market_value of the assets of newco h i j k l the distribution is carried out for the corporate business_purpose of resolving the fundamental differences among the principal shareholders with regard to their management styles and business philosophies and for allowing the principal shareholders to go their own way shareholder a will focus exclusively on business m because his investment will be restricted to that business shareholder b will focus exclusively on business n because his investment and the minority investments of shareholder c and shareholder d will be restricted to that business the distribution is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or newco after the transaction there is no plan or intention by either distributing or newco directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention by the shareholders to liquidate either distributing or newco to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business no shareholder of distributing will hold immediately after the distribution disqualified_stock within the meaning of sec_355 which constitutes a percent or greater interest in distributing or newco plr-100290-02 m n o p q r the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or newco or stock possessing percent or more of the total value of shares of all classes of stock of either distributing or newco the total adjusted bases and the fair_market_value of the assets transferred to newco by distributing excluding the value equalization note each equals or exceeds the sum of the liabilities assumed by newco plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction immediately prior to or simultaneously with the distribution no intercorporate debt existed between distributing and newco following the distribution the only such intercorporate debt that will exist will be indebtedness evidenced by the value equalization note except for making required_payments under the value equalization note there are no continuing planned or intended transactions between distributing and newco following the distribution either directly or indirectly payments made in connection with all other continuing transactions if any between distributing and newco will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length s no two parties to the transaction are investment companies as defined in sec_368 and iv t distributing is an s_corporation within the meaning of sec_1361 newco will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or newco rulings based solely on information submitted and the representations set forth above we rule as follows plr-100290-02 the transfer by distributing to newco of the assets of business m and the value equalization payments as defined herein in exchange for all of the stock of newco and the assumption by newco of liabilities if any associated with the assets of business m followed by the distribution will qualify as a reorganization within the meaning of sec_368 distributing and newco each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss shall be recognized by distributing on its transfer to newco of the assets and liabilities of business m cash and the value equalization note solely in exchange for stock of newco sec_361 and sec_357 distributing will recognize no gain_or_loss upon the transfer of all of the stock of newco to shareholder a sec_361 no gain_or_loss will be recognized by newco upon the receipt of the assets and liabilities of business m the value equalization note and any cash transferred to fund the value equalization payments in exchange for all of the shares of newco stock sec_1032 the basis of the assets of business m received by newco will be the same as the basis of the assets of that business in the hands of distributing immediately prior to the transaction sec_362 the holding_period of the assets of business m received by newco will include the period during which distributing held the assets of such business sec_1223 shareholder a will recognize no gain_or_loss and no amount will be included in his income upon the receipt of all of the newco common_stock in exchange for all of his distributing common_stock sec_355 shareholder a’s basis in his newco common_stock will equal his basis in the shares of distributing common_stock surrendered in the exchange sec_358 the holding_period of the newco common_stock received by shareholder a will include the holding_period of the distributing common_stock surrendered in the exchange provided that the distributing common_stock is held as a capital_asset on the date of the exchange sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and newco will be made in accordance with section plr-100290-02 a distributing’s momentary ownership of the stock of newco as part of the reorganization under sec_368 will not cause newco to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 if newco otherwise meets the requirements of a small_business_corporation under sec_1361 newco will be eligible to make a subchapter_s_election under sec_1362 for its first taxable_year newco will be subject_to sec_1374 with respect to any asset transferred by distributing to newco to the same extent that distributing was subject_to sec_1374 with respect to any such asset for purposes of sec_1374 newco’s recognition_period will be reduced by the portion of distributing’s recognition_period that elapses prior to distributing’s transfer of any such asset to newco sec_1374 distributing will continue to be subject_to sec_1374 with respect to its assets retained ie assets not transferred to newco distributing’s accumulated_adjustments_account including that of sub a immediately before the transaction will be allocated between distributing and newco in a manner similar to the manner in which distributing’s earnings_and_profits will be allocated under sec_312 sec_1_1368-2 caveats no opinion is expressed about the tax treatment of the transaction under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings in particular no opinion is expressed concerning the tax consequences associated with a b c whether distributing’s s election is valid whether distributing’s election to treat sub a as a qualified_subchapter_s_subsidiary is valid whether newco is otherwise eligible to elect to be taxed as an s_corporation and whether newco’s election will be valid under sec_1362 or plr-100290-02 d the basis of the value equalization note procedural statements the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction is consummated under a power_of_attorney on file in this office a copy of this letter has been sent to your authorized representatives sincerely yours alfred c bishop jr branch chief branch associate chief_counsel corporate cc
